Order entered April 12, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01470-CV

                         MARK S. GOLDMAN, ET AL., Appellants

                                               V.

                       JEFFREY R. OLMSTEAD, ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-01144

                                           ORDER
       We GRANT appellees’ April 7, 2016 unopposed second motion for an extension of time

to file a brief and extend the time to APRIL 25, 2016. We caution appellees that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE